               Case 20-51051-KBO        Doc 4     Filed 12/22/20     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE

                                    )
In re                               )                   Chapter 11
                                    )
24 HOUR FITNESS WORLDWIDE, INC., et )                   Case No.: 20-11558 (KBO)
al.,                                )
                                    )                   (Jointly Administered)
                 Debtors.           )
                                    )

                                    )
24 HOUR FITNESS WORLDWIDE, INC.,    )
                                    )
                Plaintiff,          )
                                    )
           v.                       )
                                    )
CONTINENTAL CASUALTY COMPANY; )                         Adv. Proc. No. 20-51051 (KBO)
ENDURANCE AMERICAN SPECIALTY        )
INSURANCE COMPANY; STARR            )
SURPLUS LINES INSURANCE COMPANY; )
ALLIANZ GLOBAL RISKS US INSURANCE )
COMPANY; LIBERTY MUTUAL             )
INSURANCE COMPANY; BEAZLEY-         )
LLOYD’S SYNDICATES 2623/623; ALLIED )
WORLD NATIONAL ASSURANCE            )
COMPANY; QBE SPECIALTY INSURANCE )
COMPANY; and GENERAL SECURITY       )
INDEMNITY COMPANY OF ARIZONA,       )
                                    )
                Defendants.         )
                                    )


               MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission
pro hac vice of David E. Weiss, Esquire of Reed Smith LLP to represent Plaintiff 24 Hour Fitness
Worldwide, Inc. in this action.

                                            By:    /s/ Mark W. Eckard
Dated: December 22, 2020                           Mark W. Eckard (No. 4542)
       Wilmington, Delaware                        REED SMITH LLP
                                                   1201 North Market Street, Suite 1500
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 778-7500
                                                   E-mail: meckard@reedsmith.com
               Case 20-51051-KBO          Doc 4     Filed 12/22/20     Page 2 of 2




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the bar of the State of California,
and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with t h e Standing Order for District Court Fund revised 8/31/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: December 22, 2020                              /s/ David E. Weiss
       Wilmington Delaware                            David E. Weiss
                                                      101 Second Street, Suite 1800
                                                      San Francisco, CA 94105-3659
                                                      Telephone: (415) 543-8700
                                                      Facsimile: (415) 391-8269
                                                      Email: dweiss@reedsmith.com

                                ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




   Dated: December 22nd, 2020                         KAREN B. OWENS
   Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE


                                                -2-
